Title: From Thomas Jefferson to Hartman Elliot, 15 February 1794
From: Jefferson, Thomas
To: Elliot, Hartman



Sir
Monticello Feb. 15. 1794.

  I received three days ago your favor of January 18. and am sorry to find by it that your driver has defrauded you of ten dollars. I was to pay you for your stage 5. dollars a day for seven days, and ferriages. I paid the ferriages and toll to Fredericksburg myself, exactly 2. dollars, and at Fredericksburg I paid your driver thirty five dollars for the stage, two dollars for his ferriages and toll […], and 1. dollar gratuity. This I copy from my travelling memorandums, to which I have recurred. I also took  his reciept in the following words. ‘Recieved of Thomas Jefferson thirty five dollars for the hire of Mr. Hartman’s carriage from Baltimore to Fredericksburg, and two dollars ferriages in full this 12th. day of January 1794. John  Williams.’ And I now inclose you the original receipt. Besides this my memory serves to assure me there was no mistake in counting the money: for in the morning before my arrival at Fredericksburg I remember counting 30. dollars and placing them in the top of my portmanteau, where I could get at them easily; and as soon almost as I arrived at Fredericksburg I called him in, paid him the 30. dollars, added a 5. dollar Baltimore bank note which I had received from Mr. Brent and had in my waistcoat pocket, and two other dollars for the ferriages, the amount of which I did not know in the morning as I had still another river to cross. I went in the afternoon into the country, but returned between 9. and 10. the next morning, saw and spoke with your driver, and he had then an opportunity of mentioning any error in counting money, if there had been any. But I know there had been none, and so does he. I am Sir your humble servt

Th: Jefferson

